                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

    K&D EXPRESS INC,
                                                Case No. 2:19-cv-11465
               Plaintiff,
                                                HONORABLE STEPHEN J. MURPHY, III
    v.

    UNITED STATES OF
    AMERICA, DEPARTMENT OF
    AGRICULTURE, FOOD AND
    NUTRITION SERVICE,

               Defendant.
                                   /

               OPINION AND ORDER DENYING PLAINTIFF'S
            EX-PARTE EMERGENCY MOTION FOR TEMPORARY
         RESTRAINING ORDER AND PRELIMINARY INJUNCTION [6]

         On May 17, 2019, Plaintiff K&D Express, Inc. ("Bellagio")1 filed a complaint

against the United States Department of Agriculture ("USDA") for actions taken by

the USDA's Food and Nutrition Service ("FNS") regarding Plaintiff's qualification for

the Supplemental Nutrition Assistance Program ("SNAP"). ECF 1. On June 13, 2019,

Plaintiff filed a motion for preliminary injunction and for a temporary restraining

order. ECF 6.2 The Court has reviewed the briefs and finds that a hearing is




1Plaintiff's complaint states that K&D Express, Inc. is doing business as Bellagio
Liquor Shoppe. ECF 1, PgID 1.

2Bellagio represents that "Defendant has not answered the complaint." ECF 6, PgID
44. The Certificate of Service, ECF 5, shows that Bellagio failed to comply with the
rules for service of a United States agency, see Fed. R. Civ. P. 4(i)(2) (explaining that,
to serve a United States agency, a party must serve the United States) and Fed. R.
Civ. P. 4(i)(1) (describing how to serve the United States).


                                            1
unnecessary. E.D. Mich. LR 7.1(f). For the reasons below, the Court will deny the

motion.

                                    BACKGROUND

I.     Statutory and Regulatory Framework

       The Food and Nutrition Act of 2008, the Food Stamp Act, and their related

regulations provide the legal background for Bellagio's complaint. Stores may apply

to be authorized SNAP retailers, which allows them to receive food stamps as

payment. 7 C.F.R. § 278.1(a). FNS must withdraw a retail store's authorization as a

SNAP retailer if the store "fails to meet the requirements for eligibility under

Criterion A or B." 7 C.F.R. § 278.1(l)(1)(iii).

       Criterion A requires a store to "[o]ffer for sale, on a continuous basis, a variety

of qualifying foods in each of the four categories of staple foods as defined in [the

regulations], including perishable foods in at least three of the categories." 7 C.F.R.

§ 278.1(b)(1)(i)(A); see also 7 C.F.R. § 278.1(b)(1)(ii)(A)–(C). Criterion B requires a

store to "have more than 50 percent of [its] total gross retail sales . . . in staple foods."

7 C.F.R. § 278.1(b)(1)(i)(A); see also 7 C.F.R. § 278.1(b)(1)(iii).

       Even if a store fails to meet Criterion A or Criterion B, it may still retain its

SNAP authorization. The FNS must "consider whether the applicant firm is located

in an area with significantly limited access to food." 7 C.F.R. § 278.1(b)(6). The FNS

may consider, but is not limited to, certain enumerated factors when deciding

whether a store qualifies for the "Need for Access" exception. Id.

       Prior to making a reauthorization decision, a specified government agent must

"visit[] the store . . . for the purpose of determining whether the store . . . should be


                                             2
approved or reauthorized." 7 U.S.C. § 2018(a)(1)(D). If a store's reauthorization

application is denied for failing to meet Criterion A or Criterion B it is not "eligible to

submit a new application for authorization in the program for a minimum period of

six months from the effective date of the denial." 7 C.F.R. § 278.1(k)(2). A denial of a

store's reauthorization application is "subject to administrative review." 7 C.F.R.

§ 278.1(p); see also 7 U.S.C. § 2023. A store may seek judicial review of the agency's

final determination. 7 U.S.C. § 2023(a)(13).

II.    Factual Background

      On October 23, 2018, Bellagio applied for reauthorization. ECF 6, PgID 47

(administrative decision recounting facts). On November 28, 2018,3 an FNS officer

visited Bellagio and "conducted an on-site visit to [the] store to determine" Bellagio's

eligibility to participate as an authorized SNAP retailer. ECF 1, PgID 3. On February

13, 2019, the FNS withdrew Bellagio's authorization as a SNAP retailer because it

"ha[d] not demonstrated that it meets either Criterion A or Criterion B." Id. at 10. On

February 25, 2019, Bellagio submitted a request for review of the denial of

reauthorization. Id. at 13–15. Bellagio alleges that one month later it provided the

USDA with more than one hundred pages of invoices for additional food items. Id. at

3. On April 24, 2019, the USDA issued its final decision upholding the denial of

Bellagio's reauthorization. Id. at 3, 17–26.




3 The complaint varies between allegations that the store visit occurred on November
18 or November 28. ECF 1, PgID 3. But the USDA's letter denying reauthorization
identified the store visit date as November 28, 2018. See id. at 10.


                                            3
      Bellagio filed its complaint and sought judicial review of the USDA's final

agency action because Bellagio alleges that the USDA violated due process.4 ECF 1,

PgID 5–6.

                                LEGAL STANDARD

I.    Standard for Temporary Restraining Order and Preliminary Injunction

      A federal district court "may issue a temporary restraining order without

written or oral notice to the adverse party" only if two conditions are met: (1) specific

facts in a verified complaint "show that immediate and irreparable injury, loss, or

damage will result to the movant" before a hearing can be held; and (2) "the movant's

attorney certifies in writing any efforts made to give notice and the reasons why it

should not be required." Fed. R. Civ. P. 65(b)(1). A federal district court "may issue a

preliminary injunction only on notice to the adverse party." Fed. R. Civ. P. 65(a)(1).

      The Court balances four factors when deciding whether to issue a temporary

restraining order or grant a preliminary injunction: "(1) whether the movant has a

strong likelihood of success on the merits, (2) whether the movant would suffer

irreparable injury absent a stay, (3) whether granting the stay would cause

substantial harm to others, and (4) whether the public interest would be served by

granting the stay." Ohio Democratic Party v. Donald J. Trump for President, Inc., No.

16-4268, 2016 WL 6608962, at *1 (6th Cir. Nov. 6, 2016) (quoting Ohio Republican




4 Bellagio's complaint included counts for "Review of Final Agency Action of USDA"
and "Injunctive Relief." See ECF 1, PgID 5, 7. Neither is an independent cause of
action. Rather, the Court may review the agency's final action, and injunctive relief
is a remedy for certain types of harms.


                                           4
Party v. Brunner, 543 F.3d 357, 361 (6th Cir. 2008)). The moving party carries the

burden of persuasion. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

II.   Standard of Review of Agency Action under the Food Stamp Act

      A district court reviews the USDA's action by "a trial de novo" and must

"determine the validity of the questioned administrative action in issue." 7 U.S.C.

§ 2023(a)(15). The Court "make[s] its own findings based upon the preponderance of

the evidence and [does] not limit itself to matters considered in the administrative

proceeding." Warren v. United States, 932 F.2d 582, 586 (6th Cir. 1991) (citation

omitted). The store carries the burden of "establish[ing] the invalidity of the

administrative action by a preponderance of the evidence." Id. (citation omitted).

                                   DISCUSSION

I.    Temporary Restraining Order

      The Court will deny Bellagio's motion for a temporary restraining order.

Issuance of a temporary restraining order without notice is appropriate only if

"specific facts in an affidavit or verified complaint clearly show that immediate and

irreparable injury, loss, or damage will result to the movant before the adverse party

can be heard in opposition." Fed. R. Civ. P. 65(b)(1). Bellagio has not shown an

immediate and irreparable injury by "specific facts in an affidavit or verified

complaint." Id. The motion for a temporary restraining order is procedurally defective

and will therefore be denied.

II.   Preliminary Injunction

      The Court will also deny Bellagio's request for a preliminary injunction. "A

plaintiff seeking a preliminary injunction must establish that he is likely to succeed


                                          5
on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an injunction

is in the public interest." Winter, 550 U.S. at 20. The Court will address each factor

in turn.

      A. Likelihood of Success on the Merits.

      Bellagio has failed to show a likelihood of success on the merits of any of its

arguments. First, Bellagio argues that the Court must "reach its own factual and

legal conclusion whether a single visit should determine whether a certain store

carries sufficient food inventory in the relevant areas." ECF 6, PgID 40. But Congress

statutorily required only that the agency visit the store before reauthorization, and

it did not require more than one visit. See 7 U.S.C. § 2018(a)(1)(D). Thus, as a matter

of law, a single visit can determine eligibility for reauthorization.

      Second, Bellagio contends that the agency acted arbitrarily and capriciously

when it "failed to consider . . . [that] [s]mall stores are convenience stores and not

supermarkets" and thus limited in how much they can keep in stock. ECF 6, PgID

40. Bellagio essentially challenges the agency's decision to not make an exception

based on the size of the store. But Congress itself defined a "retail food store" that

could receive food stamps as payment as one that met Criterion A and Criterion B.

See 7 U.S.C. § 2012(o)(1). Agency action that applies the non-discretionary provision

of a statute is not arbitrary and capricious.

      Third, Bellagio claims that the agency acted arbitrarily and capriciously by

determining that Bellagio did not qualify for the Need for Access exception. ECF 6,




                                            6
PgID 40. But Plaintiff did not provide facts showing that it "is located in an area with

significantly limited access to food." 7 C.F.R. § 278.1(b)(6). Bellagio has not shown by

a preponderance of the evidence that it qualified for the Need for Access exception or

that the agency acted arbitrarily and capriciously in not reauthorizing Bellagio under

the exception.

      Fourth, Bellagio argues that it has a "property interest in maintaining the food

stamps authorization" and that Criterion B's requirement and enforcement are

"arbitrary and capricious especially when based on a single visit." ECF 6, PgID 41.

But Congress provided that at least a single visit was required prior to declining

reauthorization and did not require more than one visit. See 7 U.S.C. § 2018(a)(1)(D).

Furthermore, Plaintiff did not provide evidence of the hundreds of pages of invoices

it alleges it provided to the agency during the pendency of its administrative review.

See ECF 1, PgID 3–4 (referencing invoices and receipts allegedly provided to, and

ignored by, the USDA).

      Fifth, Bellagio makes what appears to be an equal protection claim pursuant

to the Fourteenth Amendment. See ECF 6, PgID 41 (claiming that Criterion B

"discriminates against small retainers [sic] and favors big chain stores"); see also id.

at 42 (citing Supreme Court cases addressing the Fourteenth Amendment's Equal

Protection Clause). Bellagio then argues that the government does not have an

interest sufficient to satisfy intermediate scrutiny for equal protection claims. Id. at

41–42; see also id. at 40 (asserting that the Court must decide "whether the

government has a legitimate or an important interest in requiring small




                                           7
neighborhood stores to carry the type [of] food carried by supermarkets").5 But the

Fourteenth Amendment's Equal Protection Clause "applies only to the states."

Bolling v. Sharpe, 347 U.S. 497, 499 (1954). Moreover, Bellagio is not complaining

that similarly-situated entities were treated differently, but, rather, that differently-

situated entities were treated similarly.

      Sixth, Bellagio maintains that "[d]isqualifying [it] from participating in the

food stamp program is a deprivation of its property rights." ECF 6, PgID 43. Bellagio

cites TRM, Inc. v. United States in support. Id. But the court in TRM, Inc. expressly

declined to "decide whether continued participation in the food stamp program is a

cognizable property right." 52 F.3d 941, 943 n.8 (11th Cir. 1995). Bellagio has not

expanded on why it believes that the USDA's decision to withdraw its authorization

because Bellagio failed to comply with the requirements of SNAP-retailer

authorization violates due process. The record does not provide evidence that a due

process violation occurred—especially when considering that Bellagio appealed the

initial determination and received an agency review of the initial denial.

      In sum, Bellagio failed to show by a preponderance of evidence a likelihood of

success on the merits on any of its complaint's legal bases for relief.




5 Congress's stated interest was to permit "low-income households to obtain a more
nutritious diet through normal channels of trade by increasing food purchasing power
for all eligible households who apply for participation." 7 U.S.C. § 2011. To accomplish
that goal, Congress established a statutory scheme for the authorization of retail food
stores to serve as SNAP retailers. See 7 U.S.C. § 2018. Congress—and the USDA
through its regulations—does not require small neighborhood stores to meet specific
criteria unless the retailer "desire[s] . . . to accept and redeem benefits under" SNAP.
7 U.S.C. 2018(a)(1)(A).


                                            8
      B. Irreparable Injury to Movant.

      Bellagio has not shown it will suffer irreparable injury. Bellagio alleges that,

since the USDA removed its designation as a SNAP-approved retailer, its "sales have

already dropped by half," the store's owner is struggling to support his family and

widowed mother, and, "[i]f the disqualification continues, immediate and irreparable

injury, loss, or damage will result to [Bellagio]," which may have to "go out of business

and close the store." ECF 6, PgID 41. Bellagio further argues that withholding the

authorization endangers the store's owner's ability to earn a livelihood. Id. at 43.

      But Bellagio's conclusory allegations are not evidence. It has failed to show by

a preponderance of the evidence that it will suffer immediate and irreparable harm

absent a preliminary injunction.

      C. Equitable Considerations.

      Finally, equitable considerations do not outweigh the other preliminary-

injunction factors. The Court must consider whether the balance of equities tips in

Bellagio's favor and whether an injunction would serve the public interest. See

Winter, 550 U.S. at 20. Bellagio does not argue that it satisfied Criterion A or

Criterion B. Rather, it alleges that the requirements are too onerous for a small

convenience store and that it should qualify for the Need for Access exception. See

generally ECF 6.

      Bellagio has not presented any argument (separate from his claims about harm

to him) to show that the balance of equities weighs in his favor. Bellagio does argue

that it is located "inside a poor neighborhood" and "[a]lmost all the customers have




                                           9
food stamps." ECF 6, PgID 41. In its request for administrative review, Bellagio

asserted that the closest supermarket to it is "approximately half a mile away" and

that "[a] senior citizen or a pregnant woman will be unable to walk the distance to

the larger stores if they don't drive." ECF 1, PgID 15. Although the contention would

tend to show that an injunction would serve the public interest, there is no evidence

in the record that other SNAP-authorized retailers are not sufficiently nearby.

      Upon consideration of the above factors, the Court determines that Bellagio

has failed to show its entitlement to a preliminary injunction. Bellagio's motion will

be denied.

                                      ORDER

      WHEREFORE, it is hereby ORDERED that Plaintiff's ex-parte emergency

motion for temporary restraining order and preliminary injunction [6] is DENIED.

      SO ORDERED.


                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: June 20, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 20, 2019, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                         10
